WILLIAMS, Judge,
concurring with reasons.
Based upon the testimony of the architect and engineer, I believe that the riser height was probably within the prescribed safety requirement for a building of this type. In and of itself, this slight deviation in the riser height would not necessarily be a defect sufficient to impose strict liability pursuant to Article 2822. The variation, however, in conjunction with the absence of a handrail at the location where the accident was determined to have occurred, is sufficient to sustain the trial court’s finding in this particular instance.